Abatement Order filed August 22, 2018, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00059-CR
                                 ____________

                         IRWIN PENTLAND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 427th District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-DC-17-904036


                            ABATEMENT ORDER
      The trial court denied appellant’s motion to suppress his statement but did
submit findings of fact and conclusions of law on the voluntariness of the statement.
Article 38.22, section 6 of the Texas Code of Criminal Procedure requires the trial
court to make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request them or object to
their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141,
142 (Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the required
findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d
779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court by September 21, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

                                    PER CURIAM




                                           2